DETAILED ACTION
This office action is responsive to the amendment filed 12/8/2020.  Claims 1 and 4-19 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, 15, and 18-19, applicant’s disclosure does not appear to provide support for “simultaneous detection” of two or more wavelengths using a first and second detector in a pair.  The specification does disclose that when there are two pairs of detectors, as illustrated in Figure 3C, two different wavelengths may be detected at the same time or one pair of detectors.  Therefore, there does not appear to be support for measuring or detecting two or more wavelengths using a first and second detector, i.e. only one detector pair; said limitation thus constitutes new matter.
Claims 4-14, and 16-17 are rejected by virtue of dependence on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1 and 15, it is unclear what structure “a sensor” in the “block with an optical blocking filter…light entering a sensor” (Claim 1) and “based on the detecting, provide/providing to a sensor” (Claim 15) refers to, since the apparatus appears to be drawn to said sensor as a whole.  In the rejection that follows, it is interpreted that said sensor does not refer to a distinct structure.  However, the distinct recitation of the structure implies that it must be a specific structure, and thus the claim is indefinite because it is unclear what 
Regarding Claim 1, the amendment to the claim now recites “at least one amplifier to: emit… [the rest of the steps]”.  This is indefinite because it is unclear how the amplifier may perform all the cited steps.  Furthermore, said manner of recitation does not positively recite the light source, detectors, and filter structure of the apparatus.  Since it is assumed that this is a typographical error, the claim is interpreted in the rejection below as having the structure claimed as separate components.  However, review and clarification of the apparatus claim is required.
Regarding Claim 7, the term “similar” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, thus rendering the metes and bounds of the invention unclear.  Therefore, use of the term introduces indefiniteness because one skilled in the art cannot determine the exact boundaries of the limitation “similar characteristics” as claimed.
Claims 4-6, 8-14, and 16-19 are rejected by virtue of dependency on Claims 1 and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 5-8, 10, 11, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US Pub No. 20050035304) in view of Koyrakh (US Pub No. 20100164612), Genoe et al (US Pub No. 20080312517), and Schaefer et al (US Pub No. 20160015302).

In regard to Claims 1, 13, and 15, Colvin et al disclose a sensor comprising: 
at least one light emitting diode 118, best seen in Figure 1 (0024);
emit by the apparatus two or more wavelengths of light with a light source (118, ambient -- 0024)
detect using a first light detector 120a and a second light detector 120b said two or more wavelengths of light from the light source reflected from at least one of skin/tissue of a user (light source in addition to ambient light which would contain all wavelengths, i.e. at least two wavelengths, as is known in the art), best seen in Figure 1, provide to the apparatus at least one target wavelength of the two or more wavelengths to produce a physiological measurement result, step 812 in Figure 8, and
block with an optical blocking filter 134, best seen in Figure 1, and 
a manner of operation wherein the first light detector is configured to detect light that enters the sensor to produce a first detected signal (light with source on 0046-0048, 0053-0054, 0062-0065), and blocking the light source, i.e. target wavelength, to detect a filtered light to 
the sensor further comprising a subtraction element configured to subtract the second detected signal from the first detected signal to produce a subtracted signal, wherein the subtracted signal is a sensor signal usable for producing a physiological measurement result, i.e. without the effect of the ambient light, best seen in Figure 8 (0046-0048, 0053-0054, 0062-0065). 
However, Colvin et al do not expressly disclose an optical blocking filter comprising an angle limiting filter associated with the optical blocking filter configured to block the target wavelength to the sensor to produce the filtered light, sensing the second detected signal using the second light detector, the pair of detectors to allow simultaneous detection of the two or more wavelengths.
Koyrakh teach that it is well-known in the art to provide an optical blocking filter (notch or band-stop filter) to effectively isolate an interference signal by using the blocking filter to block the desired component and subtracting it from a signal that also includes the interference signal (0021-0022, 0024-0025, 0049, 0075, 0077).  This is similar to the manner that Colvin et al uses except that Colvin et al merely turn the light source, i.e. target wavelength, off to obtain the signal with only the noise, i.e. ambient light.  
Since Koyrakh disclose an equally as effective means of determining the interferences signal, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the on/off manner of Colvin such that an optical blocking filter is configured to block the target wavelength (of the light source) to the sensor to produce filtered light as taught by 
Schaefer et al teach that it is well known in the art to provide an analogous device as Colvin comprising an optical blocking filter with an angle limiting filter (LAS) associated with the optical filter, i.e. bandpass filter, configured to limit the arrival angle of light entering the optical blocking filter and a first light detector 112 and a second light detector 110 to improve the 
In regard to Claims 11 and 17, Schaefer et al disclose the optical blocking filter comprising the angle limiting filter to limit to the particular arrival angle of the two or more wavelengths of light limit comprises filtering an undesirable arrival angle of light that passes through the angle limiting filter and is entering the second light detector (abst, 0012, 0014, 0035, 0038, 0042, 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Colvin as modified by Koyrakh such that the optical filter comprises an angle limiting filter as taught by Schaefer et al to limit to the particular arrival angle of the two or more wavelengths of light limit and thus prevent an undesirable arrival angle of light and improve the accuracy of the sensor.
In regard to Claim 1, Genoe et al teach that it is well known in the art to provide an analogous device comprising at least two detectors to measure light reflected from at least one of skin or tissue of a user, having an LED as well at least one amplifier, to detect a physiological measurement (0036, 0042-0043, 0051, 0083, 0090, 0096-0098, 0101, 0102-0103, 0105, 0119).  
In regard to Claims 1, 15, and 18-19, Genoe et al teach that it is well known in the art to provide at least a pair of analogous detectors being configured to be wavelength selective, i.e. broad absorption spectrum, such that there is simultaneous detection of two or more wavelengths of light as desired as an equally as effective mechanism to detect the desired wavelengths of light for the analogous analysis process (0098).


Claim 5: Colvin discloses the subtraction element is digital (0046-0048, 0053-0054, 0062-0065). 
Claim 6: Colvin disclose a signal processing element 166, 710 configured to process the subtracted signal to produce the physiological measurement result (0046-0048, 0053-0054, 0062-0065).
Claim 7: Colvin discloses the first light detector 134a and the second light detector 134b comprise similar or identical characteristics, best seen in Figure 1.
Claim 8: Colvin discloses the first light detector and the second light detector are integrated components on a common substrate 170, best seen in Figure 1. 
Claim 10: Colvin disclose using a light-scattering material 114 so that the light that enters the apparatus passes through the light-scattering material prior to entering the first light detector and the second light detector (0038).

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Koyrakh, Schaefer et al, and Genoe et al, further in view of Imura (US Pat No. 4446871).
	Colvin in view of Koyrakh, Schaefer et al, and Genoe et al disclose the invention above but do not expressly disclose the subtraction element is an analog subtraction circuit 25 for the purpose for signal subtraction in an analogous sensing device to eliminate noise, best seen in Figure 3 (Col.4: 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the digital subtraction elements of Colvin in view of Koyrakh, Schaefer et al, and Genoe et al to use an analog subtraction circuit as taught by Imura as an equally as effective mechanism to perform the subtraction step already disclosed by Colvin in view of Koyrakh.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Koyrakh, Schaefer et al, and Genoe et al, further in view of Spear (US Pat No. 5880461)
Colvin in view of Koyrakh, Schaefer et al, and Genoe et al disclose the invention above but do not expressly disclose the first light detector and the second light detector are connected in parallel with opposite polarities.  Spear teach that it is well-known in the art to connect two analogous light detectors in parallel with opposite polarities as an effective configuration to reduce noise (Col.1: 27-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Colvin in view of Koyrakh, Schaefer et al, and Genoe et al such that the first light detector and the second light detector are connected in parallel with opposite polarities as taught by Spear to provide another mechanism to reduce signal noise.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin 
in view of Koyrakh, Schaefer et al, and Genoe et al, further in view of Bernreuter (US Pub No. 20080015424).
	Colvin in view of Koyrakh, Schaefer et al, and Genoe et al disclose the invention above but do not expressly disclose the first light detector and the second light detector form a detector pair and the apparatus comprises a plurality of said detector pairs forming a detector array.  Bernreuter teach that it is well-known in the art to provide an analogous sensor having first light detector and the second light detector form a detector pair and the apparatus comprises a plurality of said detector pairs 31-34 D forming a detector array, best seen in Figure 8 as well as the device being a wearable device, best seen in Figure 16, as an effective configuration for the optical sensor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Colvin in view of Koyrakh or with Genoe et al such that the first light detector and the second light detector form a detector pair and the apparatus comprises a plurality of said detector pairs as well as provide it on a wearable device as taught by Bernreuter to effectively provide a wearable solution to the optical sensor that can advantageously detect more light signals in the form of an array.  
It is noted that Genoe et al also disclose an array of light detectors (0036, 0042-0043, 0051, 0083, 0090, 0096-0098, 0101, 0102-0103, 0105, 0119).



Response to Arguments
Applicant’s arguments with respect to Colvin not disclosing the light source for emitting two or more wavelengths of light and then detecting such are not persuasive because Colvin explicitly states that light source 118 is able to provide a range of wavelengths (0024).  Further, the recitation of the light source in the claims does not limit the light source structurally to only a LED; thus, the ambient light also constitutes said light source, especially as it is relevant to the disclosure of Colvin.
Regarding applicant’s remarks with respect to Koyrakh are not readily understood, in particularly, those on pg.11 bottom (step 140), as well as the top of pg.12.  It is unclear what point applicant is trying to convey with the remarks on pg.11 bottom.  With respect to the remarks on pg.12, applicant appears to be using piece meal analysis by contending that Koyrakh does not teach using the notch filter to produce the entire invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As elaborated, Colvin already discloses “blocking” the target wavelength, just not using an optical filter.  Furthermore, Schaefer et al teaches the angle limiting filter.  Thus, Koyrakh is not used for said teachings.  As previously stated, Koyrakh is merely used to provide an optical blocking filter to block the desired component and then subtracting it from a signal that also includes the interference signal.  Applicant’s remarks do not address how Koyrakh does not teach this limitation, nor why it would not be obvious to use said teaching with Colvin.  Therefore, the rejection involving Colvin in view of Koyrakh remains.
 has not been supported by only one (1) pair of detectors as claimed.  As previously elaborated in the rejection above, the disclosure provides support for two (2) pairs of detectors, but not one (1) to perform such.  Applicant has not addressed this point.  Therefore, the 112 first rejection remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791

                  

                                                                                                                                                                     /DEVIN B HENSON/Primary Examiner, Art Unit 3791